DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on June 27, 2022 is acknowledged.
Claims 1-2, 5, 8, 12, 15-18, 24-25, 27-28, and 32-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 27, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 36-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 20150107687).
With respect to Claim 36, Kim, Figures 1-7, teaches a towel dispensing apparatus for producing an aqueous solution 150,220 containing a hypohalous acid (HOX) (Note thatA hypohalous acid is an oxyacid consisting of a hydroxyl group single-bonded to any halogen. Examples include hypofluorous acid, hypochlorous acid, hypobromous acid, and hypoiodous acid – Kim teaches the use of a hypochlorous acid), and for moistening a length of towel of a roll of disposable towel therewith, the apparatus comprising: 
(a) a housing 110 having an opening dimensioned to allow the length of towel P1,P2 therethrough; 
(b) a rotating axis, disposed within said housing 110, said rotating axis dimensioned to receive a core of the roll P of disposable towel therearound; 
(c) a dispensing mechanism 210 adapted, in an operative dispensing mode, with the roll of disposable towel P1,P2 disposed with said core around said rotating axis, and with an end of the roll of disposable towel engaged by said dispensing mechanism 210, to advance, or enable to advance, the length of towel along a towel dispensing path, and through said opening; 
(d) a production mechanism 118,120 adapted to electrochemically produce, within said housing, the aqueous solution 150,220 containing the hypohalous acid, and to provide the aqueous solution on the length of towel P1,P2 so as to produce a moistened length of towel that is moistened with the aqueous solution containing the hypohalous acid.  
With respect to Claim 37, Kim further teaches a controller 125, 150 adapted to activate said production mechanism, in response to a user demand.  
With respect to Claim 38, Kim further teaches wherein said production mechanism includes a sprayer assembly 210 adapted to spray a liquid towards said towel dispensing path, within said housing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helfer-Grand (U.S. Patent No. 6,213,424), hereinafter “Grand”, in view of Kim (KR 20150107687).
With respect to Claim 36, Grand, Figures 1-6, teaches a towel dispensing apparatus 10, for moistening a length of towel of a roll of disposable towel therewith, the apparatus comprising: 
(a) a housing 18 having an opening 24 dimensioned to allow the length of towel 12 therethrough; 
(b) a rotating axis 32, disposed within said housing 18, said rotating axis 32 dimensioned to receive a core of the roll of disposable towel therearound; 
(c) a dispensing mechanism 36 adapted, in an operative dispensing mode, with the roll of disposable towel 12 disposed with said core around said rotating axis, and with an end of the roll of disposable towel 12 engaged by said dispensing mechanism 36, to advance, or enable to advance, the length of towel 12 along a towel dispensing path (See Figure 2 - between rollers 34), and through said opening.
 Grand teaches all the elements of the dispensing apparatus except the apparatus being for producing an aqueous solution containing a hypohalous acid (HOX) (Note thatA hypohalous acid is an oxyacid consisting of a hydroxyl group single-bonded to any halogen. Examples include hypofluorous acid, hypochlorous acid, hypobromous acid, and hypoiodous acid – Kim teaches the use of a hypochlorous acid); and (d) a production mechanism adapted to electrochemically produce, within said housing, the aqueous solution containing the hypohalous acid, and to provide the aqueous solution on the length of towel so as to produce a moistened length of towel that is moistened with the aqueous solution containing the hypohalous acid.
However, Kim, Figures 1-7, teaches an apparatus being for producing an aqueous solution 220 containing a hypohalous acid (HOX); and (d) a production mechanism 118,120 adapted to electrochemically produce, within a housing 110, the aqueous solution containing the hypohalous acid, and to provide the aqueous solution on the length of towel so as to produce a moistened length of towel that is moistened with the aqueous solution containing the hypohalous acid.
 It would have been obvious to one of ordinary skill in the art to provide Grand with a production mechanism containing a hypohalous acid, as taught by Kim, for the purpose of providing a sterilized towel.
With respect to Claim 37, Kim further teaches a controller 125, 150 adapted to activate said production mechanism, in response to a user demand.  
With respect to Claim 38, Kim further teaches wherein said production mechanism includes a sprayer assembly 210 adapted to spray a liquid towards said towel dispensing path, within said housing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654